Title: Abigail Adams to Mary Smith Cranch, 17 October 1791
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
N york Sunday october 17 [1791]
I arrived here last Night. my first inquiry was for a Letter from you, which I was happy enough to find, and great relief did it afford to my anxious mind. I sent to the post office to see if I could get any further intelligence last evening but was dissapointed. I am ready however to attribute it more to your not getting an opportunity of conveyance than to any unfavourable circumstance, and I was much incouraged yesterday by seeing mrs judge cushing, who told me of a cure performed upon mrs Hyslops leg after a mortification had really taken place. she made great use of Bark and wine. I am sure my dear sister neither mr Adams or I can ever think our wine used to a better purpose than in aiding the recovery [of so] dear & valuable a Friend, and we request you to get more from our cellar when that is expended. can there be a greater pleasure in Life than rendering kindness to those we love and esteem and who we know are every way worthy of our regard. how many of my anxious & painfull hours did you in the summer past alleviate by your sisterly kindness. how much too am I indebted to my dear Lucy for her goodness. I am anxious for her Health, and full of the mind that a free use of the Bark would relieve her Nervious Headacks Katy who is with me was relieved only in that way after a slow Nervious fever. I had a pleasant journey in point of weather. mr Adams found himself very weak and feeble when we came to travell. his Nerves were more affected than I was aware of before I left home. he has not had any return of his fever, but if I had not gone through all & more than he has sufferd I should be much more distrest. he gains strength by his journey, but what I fear is the buisness & company which he cannot avoid and which are very unfit for a person recovering from such a disorder. Thomas & Louissa are well— mrs smith & Family I found well—but I cannot learn a word from Philadelphia. Remember us all kindly to mr Cranch with our most sincere wishes for his perfect restoration to Health. I am my dear / Sister affectionatly yours
A Adams
